DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 7, and 19 are objected to because of the following informalities:  
Claim 2, line 3 is missing --and-- to indicate that the recitation of claim limitations is concluding. 
Claim 7, line 2 is missing --and-- to indicate that the recitation of claim limitations is concluding.
Claim 19, line 5 recites “the flow path this is disposed” which appears to be a small typographical error. The examiner believes this should read as --the flow path that is disposed--, and will examine it accordingly.
Appropriate correction is required.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13, line 8 recites “the second position” which lacks proper antecedent basis in the claim. For the purposes of examination, the examiner will interpret this as reading --a second position--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abraham US Patent 9,816,357 hereinafter referred to as Abraham.
	Regarding claim 1, Abraham discloses a liner string (22) for a wellbore (see Figure 1), comprising a liner hanger assembly (at least (24)); a liner hanger deployment assembly (32, 36, 
	Regarding claim 14, Abraham discloses the deploying the liner string with liner hanger and LHDA (as discussed above in the rejection of claim 1), and further discloses the method steps of actuating the running tool to open a flow path between the chamber and bore (Column 4, lines 26-28) and increasing the pressure to set the liner hanger (Column 4, lines 28-34). 
	

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9, 14, 15, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murray et al US Patent Application Publication 2021/0115757 hereinafter referred to as Murray.
The applied reference has a common inventor and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public 
	Regarding claim 1, Murray discloses a liner string (100) for a wellbore [0004], comprising a liner hanger assembly (300); a liner hanger deployment assembly (110) releasably attached to the LHA [0057] including a central bore (2202) and a running tool (2200) moveable from a locked position to an unlocked position (see transition from Figure 8A-8F), the running tool including a flow path in communication with the central bore (2294) and a chamber (2400) disposed between the LDHA and LHA (as shown) wherein the chamber is in selective fluid communication such that flow between the chamber and the bore is closed when the flow path is closed and vice versa [0051]. 
	Regarding claim 2, Murray further discloses a shearable plug (2290) having the flow path [0055] and a seat sleeve (2220) moveable from a closed position to an open position to shear away part of the plug and open the flow path [0055].
	Regarding claim 9, Murray discloses the claimed limitations as noted in the rejections of claims 1 and 2 above and not repeated for brevity. 
	Regarding claims 14 and 19, Murray discloses the deploying the liner string with liner hanger and LHDA (as discussed above in the rejection of claim 1), and further discloses the method steps of actuating the running tool to open a flow path between the chamber and bore and increasing the pressure to set the liner hanger [0055-0058] wherein object (2410) is seated on seat (2224) to begin the actuation method. 
claim 15, Murray further discloses wherein a second sleeve system could be provided which will close the flow path upon actuation, prior to the plug shearing [0059].

Allowable Subject Matter
Claims 3-8, 10-12, 16-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (as well as correcting any outstanding objections noted above).
The following is a statement of reasons for the indication of allowable subject matter:  analogous prior art Watson et al US Patent Application Publication 2016/0326832 teaches rupturing a plug to open up a chamber to actuate a tool, but fails to teach wherein the plug is sheared by a sleeve as required by the claims. The examiner is further unable to find a teaching the art as to the fluid bypass, sealing system, and removal method as claimed in the claims indicated allowable above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741. The examiner can normally be reached Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA SCHIMPF/Primary Examiner, Art Unit 3672